Judgment unanimously affirmed, with costs. Memorandum: The Commissioner of Social Services awarded petitioner a sum to replace furniture and clothing lost by fire which was less than the amounts provided on the departmental schedule (18 NYCRR 352.7 [a], [d]) and which was inadequate, according to petitioner’s uncontroverted statements, to provide necessary furniture and clothing'replacements even when purchases were made at second-hand furniture and discount stores. In the absence of a justification for this reduced grant, the action by the *774Commissioner was arbitrary and capricious. However, since there was no cross appeal by petitioner, we may not remit the matter for. a disposition more favorable to her than that effected by Special Term. Accordingly, we affirm the judgment, which goes part of the way toward making up the deficiency evident in the original grant. (Appeal from judgment of Erie Special Term in article 78 proceeding for additional allowance for furniture.)- Present—Witmer, J. P., Moule, Cardamone, Goldman and Del Vecchio, JJ.